Title: Saturday April 1st. 1786.
From: Adams, John Quincy
To: 


       After having had a month of March uncommonly pleasant, and warm, the Present one begins with a Snow Storm. From about 2 o’clock afternoon it has snow’d, steadily till late in the Evening. Our Class recited this morning in Doddridge, but I was not in. My Chamber is so situated that the College bell, does, not sound with sufficient force to wake me, in the morning, and I have not of late been used to rise, so early as 6, which is here, the hour for prayers.
      